CRAIG, J.
A receiver having been appointed by the Superior Court of Los Angeles County at the instance of a creditor of Long Beach Escrow and Title Company, a corporation, in an action founded upon a promissory note, the instant proceeding was instituted praying a writ of prohibition to restrain said court and receiver from marshaling and distributing the assets of said corporation, in such receivership matter.
The principles announced in Moore v. Superior Court, 127 Cal. App. 692 [16 Pac. (2d) 324], decided November 26, 1932, are in all essentials applicable to the proceeding before us at this time, and require us to hold that the order appointing a receiver and all proceedings had thereunder were null and void.
The writ is granted as prayed.
Works, P. J., and Stephens, J., concurred.